t c summary opinion united_states tax_court steven d kucera and teresa m kucera petitioners v commissioner of internal revenue respondent docket no 10186-99s filed date kent o littlejohn for petitioners lisa k hartnett for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure - - respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioners’ federal income taxes for tax years and respectively the issues for decision are whether petitioners’ share of income from a partnership in and is attributable to the rental of property pursuant to written binding contracts entered into before date whether the issue of petitioner steven d kucera’s petitioner participation in business management services inc bms is properly before the court and if so whether petitioner materially participated in bms such that the rental income attributable to bms should not be subject_to the recharacterization rule_of sec_1_469-2 income_tax regs background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioners resided in grand island nebraska at the time the petition was filed in this case petitioner is a certified_public_accountant and has been during all years relevant in this case petitioner prepared joint form sec_1040 u s individual income_tax returns for himself and his wife teresa m kucera for each of the years at issue since at least date petitioner has conducted his accounting practice through a professional_corporation pc along with several other accountants with each accountant owning an equal percentage of the pc during all relevant periods petitioner was a material participant in the pc the name of the pc has been amended on several occasions since its inception to properly reflect its practicing members and shareholders petitioner has been a partner in a partnership known as the partnership since at least date the partnership is the owner of the real_estate and office building located pincite west second in grand island nebraska office building during all relevant times the ownership of the partnership was held equally by the same individuals who were then shareholders of the pc although there have been changes in the partners of the partnership the partnership has never been dissolved liquidated or terminated since at least date petitioner has been a shareholder of business management services inc bms which was organized as a c_corporation bms functions as a computer service bureau by preparing customers’ payroll and computerized general ledgers during all relevant times the shareholders of bms have been the same individuals as the shareholders in the pc with up to two additional shareholders the additional shareholders were neither accountants nor owners of the pc the officers and q4e- directors of bms are all members of the pc but the officers and directors of bms are not the same as those of the pc for all relevant years the pc’s business has been located in the office building pursuant to a lease between the pc and the partnership bms’s business also has been located in the office building pursuant to a lease between bms and the partnership the spaces occupied by the pc and bms within the office building are separate and distinct on date the pc and the partnership executed a document entitled real_estate lease the document states that the owner of the leased property is the partnership and that the tenant is larsen schroeder associates pc the leased premises are the office building and parking lots pincite west second street and parking lot pincite west second street excepting that portion of said building occupied by business management services the term of the lease is from date to date to be renewed automatically year to year on may and the monthly rental is dollar_figure the lease was signed on behalf of the partnership by george schroeder general_partner and on behalf of the pc by tom larsen president ' at this time tom larsen matt shonsey george schroeder bob almgquist bruce schreiner phil maltzahn and petitioner were equal shareholders of the pc - - on date the pc and the partnership executed a document entitled real_estate lease the provisions of this document are identical to the document in all respects except that the name of the tenant was changed to shonsey schroeder almgquist schreiner kucera maltzahn p c and the term of the lease is from date to date to be renewed automatically year to year on may phil maltzahn general_partner signed the document on behalf of the partnership and matthew shonsey president signed it on behalf of the pc on date the pc and the partnership executed a document entitled real_estate lease the provisions in this document are identical to those in the document except that the term of the lease is from date to date to be renewed automatically year to year on may and the rental amount was increased from dollar_figure to dollar_figure phil maltzahn and matthew shonsey once again signed the document on behalf of the parties on date the pc and the partnership executed a document entitled real_estate lease this document is identical to the document except that the name of the tenant as of date one of the pc shareholders’ interest in the pc had been redeemed the pc amended its articles of incorporation and changed its name to reflect the six individuals who were equal shareholders of the pc - - was changed to shonsey almgquist kucera maltzahn and galloway pc and the lease_term was changed to run from date to date to be renewed automatically year to year on may on date bms and the partnership executed a document entitled real_estate lease the document was signed on behalf of the partnership by gary fitit general_partner and on behalf of bms by danny steele president the lease agreement provides that bms will lease office space consisting of one thousand two hundred seventy square feet more or less and parking lot in back of building located pincite west second street the term of the lease is from date with no ending term and the lease shall be offered by lessor and accepted by lessee from month to month the agreement provides for a monthly rental of dollar_figure on date bms and the partnership executed a document entitled real_estate lease the only differences in this document and the prior lease are that the term of the lease in the document is from date and the document was signed by phil maltzhan general_partner on behalf of the partnership and by michael martin president on behalf of bms as of date all the stock of two shareholders had been redeemed and one shareholder had been added to the ownership of the pc the name of the pc was changed to reflect the five individuals who were equal shareholders of the pc on date bms and the partnership executed a document entitled real_estate lease this document indicates that the leased premises are one thousand square feet more or less and parking lot in back of building and that the monthly rental is dollar_figure the term of the lease starts date the document is signed by phil maltzahn general_partner on behalf of the partnership and by mike martin president on behalf of bms there is a handwritten notation on the document stating current lease in effect petitioners timely filed their and joint federal_income_tax returns on part ii of their schedules e supplemental income and loss petitioners reported income from the partnership of dollar_figure dollar_figure and dollar_figure for and respectively this income consists of petitioner’s share of the net rental income from the real_estate and office building owned by the partnership during the years at issue petitioners owned several rental units which generated losses in each year they also had passive_activity_loss carryovers from prior years petitioners offset the rental income received from the partnership against passive losses from petitioners’ other rental real_estate after consideration of the passive_activity_loss limitations petitioners claimed passive_activity_losses in the - - years and of dollar_figure dollar_figure and dollar_figure respectively respondent determined that the income from the partnership was nonpassive_income pursuant to the recharacterization rule_of sec_1_469-2 income_tax regs after consideration of the passive_activity_loss limitations respondent determined that petitioners’ passive_activity_losses were dollar_figure dollar_figure and dollar_figure for and respectively respondent increased petitioners’ taxable_income for the years accordingly as a result of respondent’s adjustments respondent reduced petitioners’ itemized_deductions in each year at issue and determined deficiencies in petitioners’ income taxes of dollar_figure dollar_figure and dollar_figure for the and respective tax years petitioners do not challenge respondent’s computations but argue that their rental income from the partnership is passive_income and not subject_to the recharacterization rule_of sec_1_469-2 income_tax regs discussion sec_469 sets forth the passive_activity_loss rule which generally allows losses generated by passive activities to be offset only against gains from other passive activities sec_469 defines a passive_activity as any activity which involves the conduct of any trade_or_business and in which the taxpayer does not materially participate rental_activity is generally considered a passive_activity see sec_469 the secretary however is expressly authorized to prescribe regulations necessary or appropriate to carry out the provisions of sec_469 including regulations which specify what constitutes an activity material_participation or active_participation and requiring net_income or gain from a limited_partnership or other passive_activity to be treated as not from a passive_activity sec_469 pursuant to this authority sec_1_469-2 income_tax regs recharacterizes a taxpayer’s rental income from property rented for use in a trade_or_business in which the taxpayer materially participates as income not from a passive_activity sec_1_469-11 income_tax regs however excludes the portion of the income if any that is attributable to the the regulation in relevant part provides f property rented to a nonpasssive activity an amount of the taxpayer’s gross rental_activity income for the taxable_year from an item of property egual to the net rental_activity income for the year from that item of property is treated as not from a passive_activity if the property- is rented for use in a trade_or_business activity in which the taxpayer materially participates within the meaning of sec_1_469-5t for the taxable_year sec_1_469-2 f income_tax regs -- - rental of that item of property pursuant to a written binding contract entered into before date from the recharacterization rule_of sec_1_469-2 income_tax regs petitioners contend that the lease agreements between the pc and the partnership and between bms and the partnership in effect for the years in issue were both entered into before date and therefore income derived from the partnership’s rental_activity is passive they further argue that the partnership’s income from bms’s lease of office space 1s passive_income regardless of which lease agreement was in effect for the years in issue because petitioner was not a material participant in bms respondent argues that new leases which changed material provisions of the original leases were executed after date respondent thus maintains that the net rental income from the partnership in and was not attributable to leases entered into before date respondent further argues that petitioners have failed to properly bring before the court the issue of petitioner’s participation in bms lease agqreements we first examine the lease agreements at issue state law governs the nature of property rights and federal_law determines the appropriate tax treatment of those rights see 472_us_713 the agreements at issue were executed within the state of nebraska by residents of nebraska for the lease of property located in nebraska we thus look to nebraska law to determine the nature of the property rights created by the agreements four lease agreements between the pc and the partnership were executed from date to date each of the documents is a complete agreement entitled real_estate lease and covers all material terms of the lease each of the agreements provides for a specified rental term of year beginning on the date the agreement was executed and contains a provision that the lease is to be automatically renewed year to year many states recognize a distinction between an extension and a renewal of a lease see 51c c j s landlord and tenant sec_54b pincite am jur 2d landlord and tenant sec_141 in such states an extension creates on its own force an additional term and the same lease continues in force during the additional period see 51c c j s landlord and tenant sec_54b pincite am jur 2d landlord and tenant sec_141 in contrast a renewal requires the execution of a new lease and is regarded as a separate contract see 51c c j s landlord and tenant sec_54b pincite am jur 2d -- landlord and tenant sec_141 it appears that nebraska recognizes such a distinction in mauzy v elliott n w 2d neb the supreme court of nebraska quoting c jd landlord and tenant sec_178 pincite stated that each renewed lease is a new lease and the taking of it operates as a surrender of the old one the court further noted that the original lease could be considered to be continued only for the protection of certain legal interests carved out of it which once created the law will not permit to be destroyed id see also bishop cafeteria co v ford n w 2d neb the use of the words renewal or extension in a lease however may not be conclusive as to whether a lease grants a covenant to renew or an agreement to extend see 51c c j s landlord and tenant sec_54b pincite am jur 2d landlord and tenant sec_143 instead the terms of the lease and the parties’ conduct may indicate that the parties intended to continue for a subsequent term under the original lease see 51c c j s landlord and tenant sec_54b pincite am jur 2d landlord and tenant sec_143 with respect to the lease agreement between the pc and the partnership the automatic nature of the renewal provision suggests that the parties intended that the lease be extended rather than renewed in subsequent years the fact that no new agreement was executed until years later supports such a determination having determined that the agreement’s automatic renewal provision extended the agreement to subsequent years we now consider the agreements executed after the agreement under nebraska law ‘ a contract complete in itself will be conclusively presumed to supersede and discharge another one made prior thereto between the same parties concerning the same subject matter where the terms of the latter are inconsistent with those of the former so they cannot subsist together ’ the nebraskans inc v homan n w 2d neb quoting in re estate of wise n w 2d neb syllabus of the court goings v gerken n w 2d neb in such case a merger of the agreements occurs the nebraskans inc v homan supra the parties’ intent to discharge an old agreement through the execution of a new agreement must clearly appear see defilipps v skinner n w 2d neb in re kstate of wise supra an inspection of the contracts together with examination of the circumstances may show that the later contract was intended as supplementary to the first defilipps v skinner supra pincite petitioners argue that the original agreement remained in effect for the years at issue and quote moudry v parkos n w 2d neb for the proposition that a year-to- year tenancy can be terminated under nebraska law only by an agreement of the parties express or implied or by notice given six calendar months ending with the period of the year at which the tenancy commenced regardless of whether the automatic renewal provision created a year-to-year tenancy however the parties agreed to discharge the initial agreement when they executed the real_estate lease the agreement increased the monthly rental price from dollar_figure to dollar_figure the rental price is a material term of the lease and is inconsistent with the rental price stated in the date agreement see 190_f2d_852 8th cir the nebraskans inc v homan supra the parties’ intent to replace their earlier agreement is evident in the agreement itself the document is entitled real_estate lease it includes all material terms of the lease and it was signed by a the and agreements reflect changes in the pc’s name respondent argues that the changes in the professional corporation’s name constitute changes ina party to the lease a professional_corporation however is a legal entity separate from its shareholders and officers see neb rev stat sec united_states natl bank v rupe n w 2d neb a change in a professional corporation’s name does not change the underlying entity see neb rev stat secs 21-big_number 21-big_number likewise changes in the ownership of the partnership do not amount to a change in a party to the lease see neb rev stat secs ravenna bank v custom unlimited n w 2d neb bailey v mccoy n w 2d neb -- - general_partner of the partnership and by the president of the pc in contrast to the contracts at issue in in re estate of wise supra where the supreme court of nebraska determined that a subsequent contract was intended to supplement an earlier contract the agreement makes no reference to any earlier agreements executed between the pc and the partnership the agreement is complete in and of itself as a contract complete in itself varying a material term the agreement replaces the agreement the partnership’s rental income from the pc during the years in issue therefore is not attributable to a written binding contract entered into before date with respect to the three lease agreements between bms and the partnership executed from date to date petitioners make the same arguments as with the pc rental agreements the bms agreements however are distinguishable in that they create month-to-month tenancies each agreement provides that the term of the lease is from the date on which the agreement was executed and further provides there shall be no ending term and the lease shall be offered by lessor and accepted by lessee from month to month in some jurisdictions a month-to-month tenancy is considered a continuous tenancy and in some it is considered a -- - recurring tenancy see 51c c j s landlord and tenant sec_145 pincite am jur 2d landlord and tenant sec_130 in those jurisdictions that view the tenancy as recurring the tenancy ends and recommences at the expiration of every month see 51c c j s landlord and tenant sec_145 pincite it is not clear from the case law whether nebraska views a month-to-month tenancy as continuous or recurring nevertheless we find that the initial agreement between the partnership and bms was replaced by the date agreement the agreement decreased the monthly rental from dollar_figure to dollar_figure it also decreased the office space rented from approximately big_number square feet to approximately big_number square feet these changes to the material terms of the lease incorporated in a complete contract executed by the parties are inconsistent with the initial agreement between the parties the intent of the parties that the agreement supercede the earlier agreement is evident in the documents themselves thus the rental income received by the partnership from bms during the years in issue is not attributable to a written binding contract entered into before date because the space rented by the pc was described as the office building except that portion of said building occupied by business management services the decrease in the space rented by bms resulted in an increase in the space rented by the pc material_participation even if petitioners’ income is not attributable to property leased under a written binding contract entered into before date petitioners argue that a portion of the income is nevertheless passive_income because petitioner was not a material participant in bms respondent objects to petitioners’ argument asserting that petitioners have not properly raised this issue before the court and that in any case petitioners have failed to establish that the partnership’s lease relationship with bms constitutes a separate activity from its lease relationship with the pc rule requires that the petition contain clear and concise assignments of each and every error alleged and statements of facts on which petitioner relies to sustain each assignment of error see rule b and the purpose underlying the court’s pleadings requirements is to give the parties and the court fair notice of the matters in controversy see rule a generally issues not raised in the assignments of error in the petition are deemed conceded see rule b nevertheless it 1s within the discretion of the court to determine whether considerations of surprise and prejudice require that a party be protected from having to face a belated confrontation which precludes or limits that party’s opportunity to present pertinent -- - evidence see 92_tc_1267 affd 906_f2d_62 2d cir it is clear that petitioners did not provide notice in their petition of an intent to challenge the extent of petitioner’s participation in bms their petition states their disagreement with respondent’s determination in the notice_of_deficiency solely as follows we disagree with the adjustment based on reg sec_1_469-11 the income from the partnership was attributable to the rental of property pursuant to a written binding contract entered into before date and thus was properly reported as passive_income petitioners never amended their petition to raise or assert any other issue no pretrial memoranda were filed by either party counsel for petitioners first raised the issue of petitioner’s participation in bms in his opening statement nevertheless petitioners argue that respondent should have been on notice that petitioner’s participation in bms was at issue because petitioners stipulated that petitioner was a material participant in the pc but did not make such a stipulation with regard to bms although the recharacterization rule applies only to a taxpayer’s rental income from property rented for use in a trade_or_business in which the taxpayer materially participates see sec_1_469-2 income_tax regs rules governing the grouping of activities prohibit a partner from treating activities grouped together by a sec_469 entity as separate activities see sec_1_469-4 income_tax regs therefore if the partnership grouped its rentals to the pc and to bms as a single activity petitioners are not at liberty to treat the income from the rentals as from two separate activities if the rentals constitute a single activity it is irrelevant whether petitioner was a material participant in bms his material_participation in the pc is sufficient to recharacterize all of his share of the partnership’s income under these circumstances the fact that the parties made no stipulation regarding petitioner’s participation in bms would not give respondent notice that petitioners intended to contest this issue respondent however did not object to testimony elicited from the pc’s president concerning petitioner’s involvement with bms when issues not raised by the pleadings are tried by implied consent of the parties the issues are treated as if they had been raised in the pleadings see rule b failure to amend the pleading does not affect the result of the trial of these issues see id when petitioner introduced the issue at trial and respondent acquiesced in the introduction of evidence on that issue without objection rule b was satisfied see parekh v commissioner tcmemo_1998_151 chiu v commissioner tcmemo_1997_199 we therefore consider - - whether the portion of rental income attributable to the bms lease is exempt from recharacterization material_participation is defined as involvement in the operations of an activity on a regular continuous and substantial basis see sec_469 a taxpayer materially participates in an activity if he satisfies one of seven tests provided in the regulations see sec_1_469-5t temporary income_tax regs fed reg date see also mordkin v commissioner tcmemo_1996_187 matthew shonsey was petitioners’ sole witness when asked whether he was familiar with the people who rendered services for business management services to its clients he identified four individuals as programmers that rendered the major services mr shonsey then was asked whether petitioner ever rendered any services for bms he responded no he further testified that bms does not have the same officers and directors as the pc however he did not indicate whether petitioner was a director or officer of bms we are not persuaded by mr shonsey’s testimony that petitioner did not provide any services for bms it is unclear whether mr shonsey intended to testify that petitioner did not render services for bms’s clients or whether he did not provide any services for bms further he failed to provide specific information about the management of bms under these circumstances petitioners have failed to establish that --- - petitioner was not a material participant in bms see 5t a temporary income_tax regs fed reg date regardless of whether petitioner materially participated in bms petitioners have not provided any evidence that the partnership treated their rentals to the pc and to bms as separate activities if the partnership grouped its rentals to the pc and to bms as a single activity petitioners may not treat the income from the rentals as from two separate activities see sec_1_469-4 income_tax regs under the general rules for grouping activities one or more rental activities may be treated as a single activity if the activities constitute an appropriate economic unit for the measurement of gain_or_loss for purposes of sec_469 see c income_tax regs the facts and circumstances used to determine whether activities constitute an appropriate economic unit all point toward the two rentals’ being considered one economic unit see sec_1_469-4 income_tax regs accordingly we uphold respondent’s determination that all of petitioners’ income from the partnership is not froma passive_activity pursuant to the recharacterization rule_of sec_1_469-2 income_tax regs -- - reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
